NATIONWIDE LIFE INSURANCE COMPANY ONE NATIONWIDE PLAZA COLUMBUS, OHIO 43215 [1-866-233-3223] NATIONWIDE LIFE INSURANCE COMPANY ("Nationwide") will provide the benefits described in the Contract, including making annuity payments to the Annuitant beginning on the Annuitization Date.The Contract is provided in return for the Purchase Payment(s) made by the Contract Owner. RIGHT TO EXAMINE AND CANCEL THE CONTRACT OWNER HAS THE "RIGHT TO EXAMINE AND CANCEL" THE CONTRACT.THE CONTRACT OWNER MAY RETURN THE CONTRACT WITHIN TEN DAYS OF THE DATE IT IS RECEIVED BY THE CONTRACT OWNER TO THE HOME OFFICE OF NATIONWIDE OR THE AGENT THROUGH WHOM IT WAS PURCHASED.WHEN NATIONWIDE RECEIVES THE CONTRACT, IT WILL CANCEL THE CONTRACT AND REFUND THE CONTRACT VALUE IN FULL. FOR IRAs, IF THE CONTRACT OWNER RETURNS THE CONTTRACT WITHIN THE RIGHT TO EXAMINE AND CANCEL PERIOD, NATIONWIDE WILL REFUND THE PURCHASE PAYMENT. THIS IS A LEGAL CONTRACT BETWEEN NATIONWIDE AND THE CONTRACT OWNER, PLEASE READ IT CAREFULLY.IF THE CONTRACT IS NOT RETURNED DURING THE "RIGHT TO EXAMINE AND CANCEL" PERIOD, THE CONTRACT OWNER WILL BE BOUND BY THE TERMS OF THE CONTRACT. Executed for Nationwide on the Date of Issue by: SecretaryPresident READ YOUR CONTRACT CAREFULLY Individual Flexible Purchase Payment Deferred Variable Annuity, Non-Participating ANNUITY PAYMENTS, DEATH BENEFITS, SURRENDER VALUES, AND OTHER VALUES PROVIDED BY THE CONTRACT ARE BASED ON THE INVESTMENT EXPERIENCE OF A SEPARATE ACCOUNT.THESE VALUES ARE VARIABLE AND MAY INCREASE OR DECREASE WITH THE FLUCTUATIONS OF THE NET INVESTMENT FACTOR AND ARE NOT GUARANTEED AS TO FIXED-DOLLAR AMOUNT, UNLESS OTHERWISE SPECIFIED. NOTICE - The details of the variable provisions in the Contract may be found on Pages 9, 14, 20 and 30. CONTENTS DATA PAGE INSERT CONTENTS 2 DEFINITIONS 4 GENERAL PROVISIONS 7 Purpose of the Contract and Nationwide’s Intent Entire Contract Non-Participating Incontestability Contract Settlement Evidence of Survival Alteration or Modification Assignment Protection of Proceeds Misstatement of Age or Sex Reports Number STANDARD CHARGES AND DEDUCTIONS PROVISIONS 9 Variable Account Annual Expenses Excess Withdrawal Charge Deduction for Premium Taxes OWNERSHIP PROVISIONS 11 Contract Ownership Joint Contract Ownership Contingent Ownership Annuitant Contingent Annuitant Beneficiary and Contingent Beneficiary Changes of Parties Named in the Contract ACCUMULATION PROVISIONS 13 Purchase Payments Allocation of Purchase Payments Variable Account Provisions Accumulation Unit Value Valuation of Underlying Mutual Fund Shares Substitution of Underlying Mutual Fund Shares Net Investment Factor 2 TRANSFERS, SURRENDERS, AND WITHDRAWALS PROVISIONS 15 Transfers Surrenders Restrictions on Surrenders for Certain Qualified Plans and IRAs Restrictions on Surrenders for Roth IRAs Surrender Value Suspension or Delay of Surrender REQUIRED DISTRIBUTION PROVISIONS 17 Required Distribution - Non-Qualified Contracts Required Distribution - IRAs and Contracts Issued under Qualified Plans Required Distribution - Roth IRA CONTRACT OWNER SERVICES 20 Asset Rebalancing Systematic Withdrawals Guaranteed Lifetime Withdrawals TRANSFERS, SURRENDERS, AND WITHDRAWALS PROVISIONS 26 Death of Contract Owner Death of Contract Owner/Annuitant Death of Annuitant Death Benefit Payment Death Benefit Death Benefits for Non-Qualified Contracts with Joint Contract Owners TRANSFERS, SURRENDERS, AND WITHDRAWALS PROVISIONS 28 Annuity Commencement Date Change of Annuity Commencement Date and Annuity Payment Option Annuitization Fixed Payment Annuity - First and Subsequent Payments Variable Payment Annuity - First Payment Variable Payment Annuity - Subsequent Payments Annuity Unit Value Frequency and Amount of Payments ANNUITY PAYMENT OPTIONS PROVISIONS 31 Selection of Annuity Payment Option Single Life Joint and Survivor Annuity Single Life with 20 Year Term Certain Any Other Option Supplementary Agreement TABLES 33 3 DEFINITIONS Accumulation Unit - An accounting unit of measure used to calculate the Variable Account value prior to the Annuitization Date. Annuitant - The person upon whose continuation of life any annuity payments involving life contingencies depends. Annuitization - The period during which annuity payments are received by the Annuitant. Annuitization Date - The date the annuity payments actually commence. Annuity Commencement Date - The date on which annuity payments are scheduled to commence. Annuity Payment Option - The chosen form of annuity payments.Several options are available under the Contract. Annuity Unit - An accounting unit of measure used to calculate the value of variable annuity payments. Beneficiary - The person designated to receive certain benefits under the Contract upon the death of the Annuitant, if there is no surviving Joint Contract Owner, prior to the Annuitization Date. Charitable Remainder Trust (CRT) - A charitable remainder annuity trust or a charitable remainder unitrust as those terms are defined in Section 664 of the Code. Code - The Internal Revenue Code of 1986, as amended. Commuted Value– The present value of any remaining guaranteed annuity payments.This amount is calculated using the Assumed Investment Return for variable dollar amount annuity payments and a rate of return determined by us for fixed dollar amount annuity payments. Contingent Annuitant - The Contingent Annuitant may be the recipient of certain rights or benefits under the Contract when the Annuitant dies before the Annuitization Date. Contingent Beneficiary - The person or entity designated to be the Beneficiary if the named Beneficiary is not living at the time of the death of the Annuitant. Contingent Owner - A Contingent Owner succeeds to the rights of a Contract Owner upon the Contract Owner's death before Annuitization if there is no Joint Contract Owner. Contract - The document which describes a Contract Owner's rights and benefits. Contract Anniversary - Commencing with the Date of Issue, each recurring 12 month anniversary during the life of the Contract. Contract Owner(s) - The person who possesses all rights under the Contract, including the right to designate and change parties named in the Contract, Annuity Payment Option, and the Annuity Commencement Date. Contract Value - With respect to a Contract, the sum of the value of all Accumulation Units. 4 Contract Year - Each year the Contract remains in force commencing with the Date of Issue. Date of Issue - The date the first Purchase Payment is applied to the Contract. Death Benefit - The benefit that is payable upon the death of the Annuitant, unless a Contingent Annuitant has been named.If the Annuitant dies after the Annuitization Date, any benefit that may be payable shall be as specified in the Annuity Payment Option elected. Distribution - Any payment of part or all of a Contract Owner's Contract Value. ERISA - The Employee Retirement Income Security Act of 1974, as amended. Excess Withdrawal Charge - The amount deducted from the Contract Value if a Surrender is in excess of a specified amount is made. Fixed Payment Annuity -An annuity providing for payments that are guaranteed by Nationwide as to dollar amount during Annuitization. Home Office -Nationwide’s main office located in Columbus, Ohio. Guaranteed Lifetime Withdrawal Amount– The guaranteed amount you can withdrawal from the Contract before the next Contract Anniversary without reducing the Guaranteed Lifetime Withdrawal Base. This amount is non-cumulative, meaning that it cannot be carried over from one year to the next. Guaranteed Lifetime Withdrawal Base– The value calculated under the Guaranteed Lifetime Withdrawal Option that is multiplied by the Lifetime Withdrawal Percentage to determine the amount of annual guaranteed lifetime withdrawals. Individual Retirement Annuity (IRA) - An annuity which qualifies for favorable tax treatment under Section 408 of the Code that is established for the exclusive benefit of the Contract Owner or the Contract Owner's beneficiaries. IRA Conversion Contributions - Amounts rolled over, transferred, or considered transferred from a non-Roth IRA to a Roth IRA.A non-Roth IRA is an individual retirement account or annuity described in Section 408(a) or 408(b) of the Code, other than a Roth IRA. Joint Contract Owner - The Joint Contract Owner, if any, possesses an undivided interest in the entire Contract in conjunction with the Contract Owner.If a Joint Contract Owner is named, references to Contract Owner, and Joint Contract Owner will apply to both the Contract Owner and the Joint Contract Owner, or either of them, unless the context requires otherwise. Lifetime Withdrawal Percentage– A specified percentage listed in the Guaranteed Lifetime Withdrawals based on the number of years the Contract Owner has owned the Contract before withdrawals begin. Minimum Distribution - The amount that is required to be withdrawn from Qualified Plans, and IRAs to meet Distribution requirements established by the Code. Nationwide - Nationwide Life Insurance Company. 5 Non-Qualified Contract - A Contract which does not qualify for favorable tax treatment under the provisions of Sections 401, 403(a) (Qualified Plans), 408 (IRAs) or 408A (Roth IRAs) of the Code. Purchase Payment - A deposit of new value into the Contract by the Contract Owner.The term Purchase Payment does not include transfers among the Sub-Accounts. Qualified Distribution - A Distribution from the Contract as defined in Section 408A(d)(2) of the Code. Qualified Plan - A retirement plan that receives favorable tax treatment under the provisions of Section 401 or 403(a) of the Code. Qualified Rollover Contribution - A rollover (as defined Section 408A(e) of the Code) to a Roth IRA from another Roth IRA or an individual retirement plan that meets the requirements of Section 408(d)(3) of the Code. Roth IRA - An IRA meeting the requirements of Section 408A of the Code. Sub-Accounts - Separate and distinct divisions of the Variable Account to which specific Underlying Mutual Fund shares and Static Asset Allocation Models are allocated and for which Accumulation Units and Annuity Units are separately maintained. Underlying Mutual Funds -The registered management investment companies in which the assets of the Sub-Accounts of the Variable Account will be invested. Valuation Date - Provided that Nationwide has received the required information by the specified time to process the trade, each day the New York Stock Exchange and Nationwide's Home Office are open for business or any other day during which there is a sufficient degree of trading of the Variable Account's Underlying Mutual Fund shares such that the current net asset value of its Accumulation Units might be materially affected.If the required information has not been received by the time indicated, then the date used for valuation will be the next day the New York Stock Exchange and Nationwide's Home Office are open for business. Valuation Period - The period of time commencing at the close of a Valuation Date and ending at the close of business for the next succeeding Valuation Date. Variable Account - A separate investment account of Nationwide into which Variable Account Purchase Payments are allocated. Variable Payment Annuity - An annuity providing payments that are not predetermined or guaranteed as to dollar amount and that vary in amount with the investment experience of the Variable Account. 6 GENERAL PROVISIONS Purpose of the Contract and Nationwide’s Intent The purpose and intent of this Contract is to confer annuity and related benefits to single individuals and their beneficiaries.These annuity and related benefits (including Death Benefits) impose certain risks upon Nationwide. This Contract is not intended for use by institutional investors or persons attempting to cover multiple lives with a single contract or by persons attempting to cover a single life with multiple contracts issued by Nationwide. If Nationwide discovers that the risk it intended to assume in issuing this Contract has been altered by any of the following, then Nationwide reserves the right to take any action it deems necessary to mitigate or eliminate the altered risk including, but not limited to, rescinding the Contract and returning the Contract Value (less any applicable charges): (1) Information provided by the Contract Owner(s) is materially false, misleading, incomplete or otherwise deficient. (2) This Contract is being used with other contracts issued by Nationwide to cover a single life or risk. (3) This Contract is being used to cover multiple lives or risks. (4) This Contract is being used by an institutional investor. Failure by Nationwide to detect, mitigate or eliminate such altered risk does not act as a waiver of Nationwide’s rights and does not bar Nationwide from asserting its rights at any future date. Entire Contract The Contract, riders and endorsements, if any, make up the entire agreement between Nationwide and the Contract Owner.Statements in the Contract are deemed representations and not warranties.The Contract is established for the exclusive benefit of the Contract Owner or the Contract Owner's Beneficiaries. Non-Participating The Contract is non-participating.It will not share in the surplus of Nationwide. Incontestability The Contract, riders and endorsements, if any, will not be contested. Contract Settlement Nationwide may require that the Contract be returned to the Home Office prior to making any payments.All sums payable to or by Nationwide under this Contract are payable at the Home Office. Evidence Of Survival Where any payments under this Contract depend on the recipient being alive on a given date, proof that such person is living may be required by Nationwide.Such proof may be required prior to making the payments. 7 Alteration or Modification All changes in or to the terms of the Contract must be made in writing and signed by the President or Secretary of Nationwide.No other person can alter or change any of the terms or conditions of the Contract. Provisions of the Contract may be modified or superseded as required by the terms of the Qualified Plan or applicable law.Where required, other changes to the Contract will be made only with mutual agreement of Nationwide and the Contract Owner.As required, a copy of the amendment will be furnished to the Contract Owner. Assignment Contract rights are personal to the Contract Owner and may not be assigned without our written consent.Such assignment must be made in writing and executed by the Contract Owner during the lifetime of the Annuitant and prior to the Annuitization Date. The assignment will take effect on the date it is recorded by Nationwide at its Home Office. Assignments are not recognized by Nationwide until received and recorded by Nationwide at its Home Office. Nationwide may reject or not recognize assignments designed to alter the character of the risk that Nationwide originally assumed in issuing the Contract.The assignment will not be recorded until Nationwide has received sufficient direction from the Contract Owner and assignee as to the proper allocation of Contract rights under the assignment. Nationwide is not responsible for the validity or tax consequences of any assignment or for any payment or other settlement made prior to Nationwide's recording of the assignment. Contracts issued to fund a retirement plan pursuant to Sections 401, 403, 408 or 408A of the Code, may not be sold, discounted, assigned, pledged or transferred for the performance of any obligation to any person other than the Contract Owner or other person exercising ownership rights under the terms of the plan, or as otherwise allowed by applicable law. Protection of Proceeds Proceeds under this Contract are not assignable by any Beneficiary prior to the time such proceeds become payable. To the extent permitted by applicable law, proceeds are not subject to the claims of creditors or to legal process. Misstatement of Age or Sex If the age or sex of the Annuitant has been misstated, all payments and benefits under the Contract will be adjusted. Payments and benefits will be made, based on the correct age or sex.Proof of age of an Annuitant may be required at any time, in a form satisfactory to Nationwide.When the age or sex of an Annuitant has been misstated, the dollar amount of any overpayment will be deducted from the next payment or payments due under the Contract.The dollar amount of any underpayment made by Nationwide as a result of any such misstatement will be paid in full with the next payment due under the Contract. Reports Prior to the Annuitization Date, a report showing the Contract Value will be provided to the Contract Owner at least once each year. 8 Number Unless otherwise provided, all references in this Contract that are in the singular form will include the plural; all references in the plural form will include the singular. STANDARD CHARGES AND DEDUCTIONS PROVISIONS Variable Account Annual Expenses Administrative Fee The administrative fee compensates Nationwide for the administrative costs associated with providing Contract benefits to the Contract Owner. The administrative fee is computed on a daily basis and is equal to an annualized rate of 0.20% of the daily net assets of the Variable Account. Mortality and Expense Risk Fee The mortality and expense risk fee compensates Nationwide for expenses to distribute, issue and maintain annuity Contracts, as well as compensating Nationwide for investment risk and longevity risk. Nationwide deducts a mortality and expense risk fee from the Variable Account.This amount is computed on a daily basis and is equal to an annualized rate of 0.20% of the daily net assets of the Variable Account. Guaranteed Lifetime Withdrawal Fee The guaranteed lifetime withdrawal fee compensates Nationwide for investment risk and longevity risk. Nationwide deducts an annual charge of 0.60% of the Guaranteed Lifetime Withdrawal Base.This is the amount which the annual benefit is based on.The fee is deducted on each Contract Anniversary date and is taken from the Sub-Accounts proportionally based on Contract allocations at the time the charge is deducted.If the Contract Owner surrendersthe entire Contract, a prorated charge will be deducted, and Accumulation Units will be redeemed proportionally from each Sub-Account in which the Contract Owner is invested at the time the charge is taken. Excess Withdrawal Charge An Excess Withdrawal Charge may be assessed by Nationwide for any withdrawals from the Contract that are in excess of 10% of the Purchase Payment that are subject to the Excess Withdrawal Charge.The Excess Withdrawal Charge covers expenses related to Guaranteed Lifetime Withdrawals available under the Contract. The Excess Withdrawal Charge is calculated by multiplying the Excess Withdrawal Charge percentage by the Withdrawal amount greater than the 10% withdrawal privilege and subject to the Excess Withdrawal Charge.Withdrawals are considered to come from the oldest Purchase Payment made to the Contract, followed by the next oldest Purchase payment and so forth. Earnings are not subject to an Excess Withdrawal Charge, but they may not be distributed prior to distributing all Purchase Payments.For federal income tax purposes, full or partial withdrawals are treated as a withdrawal of earnings first. 9 Amounts withdrawn as described in the "Purchase Payments Not Subject to an Excess Withdrawal Charge" paragraphs following the table are not considered a withdrawal of Purchase Payments. The Excess Withdrawal Charge applies as follows: Excess Withdrawal Charge (as a percentage of Purchase Payments Surrendered in excess of the 10% withdrawal privilege and subject to the Excess Withdrawal Charge) Number of Completed Years Measured from the Date of the Purchase Payment Excess Withdrawal Charge Percentage 0 5% 1 5% 2 4% 3 3% 4 2% 5 and Thereafter 0% If the Contract Owner elects a full withdrawal within the first five years, Nationwide will asses an Excess Withdrawal Charge on the entire amount withdrawn, as permitted by state law.A full withdrawal is considered: (1) Multiple withdrawals taken within a one year period that depletes the entire Contract Value; or (2) Any single withdrawal of 90% or more of the Contract Value. Purchase Payments Not Subject to an Excess Withdrawal Charge At any time prior to Annuitization, the Contract Owner may withdraw, without an Excess Withdrawal Charge, the greater of: (1) 10% of the net difference of Purchase Payments that are subject to an Excess Withdrawal Charge, less Purchase Payments withdrawn that were subject to the Excess Withdrawal Charge; or (2) Any amount withdrawn to meet Minimum Distribution requirements under the Code. The 10% withdrawal privilege is not cumulative.This means that any amount under the 10% withdrawal privilege not taken during any given Contract Year cannot be carried over to a subsequent Contract Year. Additionally, the Contract Owner will not be subject to an Excess Withdrawal Charge: (1) Upon annutization of Contracts that have been in force for at least 2 years; or (2) Upon payment of a Death Benefit; or (3) On withdrawals of Purchase Payments that have been deposited for at least five years prior to the withdrawal date. Deduction for Premium Taxes Nationwide will charge against the Contract Value the amount of any premium taxes levied by a state or any other government entity upon Purchase Payments received by Nationwide.The method used to recoup premium taxes will be determined by Nationwide at its sole discretion and in compliance with applicable state law.Nationwide 10 currently deducts such charges from a Contract Value either (1) at the time the Contract is surrendered, (2) at the Annuitization Date, or (3) at such earlier date as Nationwide may be subject to such taxes.Premium taxes will also be deducted from Death Benefit proceeds. OWNERSHIP PROVISIONS Contract Ownership Unless otherwise provided, the Contract Owner has all rights under the Contract.
